Broyles, C. J.
(After stating the foregoing facts). It is clear, from a reading of the contract which is the basis of this suit, that, in order for the defendants to successfully defend on the ground of failure of consideration, or to recover damages for the alleged breach of any warranty contained in the contract, it was incumbent upon them first to return the machine to the plaintiff. It appearing from paragraphs five and six of their answer that they had not complied with the terms of the contract as to a return of the machine in case it proved unsatisfactory, the court did not err in sustaining the demurrer thereto. There is no merit in the contention of the defendants that the return of the machine was merely permissive and optional. On the contrary, the provision of the contract as to the return of the machine was mandatory. The books of this State fail to disclose any case directly in point, but there are a number of cases from other courts of last resort which decide the question now under consideration. In Adam v. Richards, 2 H. Bl. 573, where the horse was sold with an express warranty and an agreement to take him back if not found as warranted, it was held that it was incumbent on the purchaser to return the horse as soon as the faults were discovered. And in Austin Mfg. Co. v. Clendenning, 21 Ind. App. 459 (52 N. E. 708), where, on the sale of a rock crusher warranted as having a certain capacity, it was agreed that if, after a certain time, the sellers should fail to make the crusher do the work as represented, *540they would refund the freight charges and receive back th e machine, it was held that the purchaser could not maintain an action for damages, since he had not made a tender of the crusher to the sellers. In Hoover v. Doetsch, 45 Ill. App. 631, where a harvesting machine was sold with a warranty that it was well built, of good material, and would do good work, and the printed warranty contained a condition that, should the machine fail to work properly when started, due notice should be given to the seller, and time should be allowed to send a person to put it in order, and, if it was not then made to work well, it. might be returned, it was held that a return of the machine was a condition precedent to a suit on the warranty, and since the purchaser had neglected to do that, he was not entitled, in an action to recover the price of the machine, to recoup as damages for the breach of the warranty. It will be noted that in that case the language used, to wit, "it might be returned,” is much more susceptible of a construction that it connoted an option to return the machine than the language used in the instant contract. The same may be said of the case of Horner v. Fellows, 1 Dougl. (Mich.) 51, where a note was given for the purchase-price of a fanning mill, to which was added that it was given for a fanning mill warranted to be good henceforth; and, if not good, the signer to have the privilege of returning it within a certain time, and the, court held that the vendee was bound to return the mill, according to the conditions of the note or contract, before-he could avail himself of any defect, in it for his defense. Likewise, in the case of Haynes v. Plano Mfg. Co., 36 Tex. Civ. App. 567 (82 S. W. 532), it was held that, where a contract for the sale of a harvesting machine contains a stipulation that the buyer may return it in the event that the machine is not as warranted, it is necessary for the purchaser, on a breach of the warranty, to return the machine before he is entitled to the surrender of his notes. For other cases in point, see footnote to the case of Wasatch Orchard Co. v. Morgan Canning Co., 32 Utah, 229 (89 Pac. 1009, 12 L. R. A. (N. S.) 540, 545).
The allegation in the special plea, that the defendants stated to one of the plaintiff’s expert mechanics, who had been sent to inspect and put the machine in satisfactory condition, that the machine wholly failed to come up to the express warranty set forth in the contract, and that unless the company exercised its *541option under the terms of the contract to rescind the sale and take back the machine, returning to the defendants the $500 already paid on the purchase-price, they would hold the company liable for all damages which they had or might sustain by reason of such breach of warranty, is insufficient to show a return of the machine to the seller, or a lawful tender thereof. Moreover, even if this allegation could be treated' as an offer to return the machine to the seller, it would not be a lawful tender thereof in accordance with the terms of the contract, since it is not alleged that the machine was, at the time the statement was made to the plaintiff’s mechanic that it wholly failed to come up to the contract warranty,' “ in a good condition, reasonable, wear and tear from proper usage ezcepted.” Nor is it alleged that the machine was tendered to an officer of the plaintiff company authorized to accept the same. That the tender must be a lawful one and in accordance with the terms of the contract, see McCormick Harvesting Co. v. Allison, 116 Ga. 445 (42 S. E. 778); Malsby v. Young, 104 Ga. 205 (30 S. E. 854; Case Machine Co. v. Cook, 7 Ga. App. 631 (67 S. E. 890).
After the special defenses set out in paragraphs five and six of the answer had been stricken on demurrer, the remaining portions of the answer interposed no good defense to the action, and the court, sitting, by consent, without the intervention of a jury, did not err in rendering judgment in favor of the plaintiff for the full amount sued for.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.